        Case 2:20-cv-00451-SMV-CG Document 3 Filed 05/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JMR SERVICES, LLC,

       Plaintiff,

v.                                                                       No. 20-cv-0451 SMV/CG

RAM ENERGY, LLC,

       Defendant.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on review of the Complaint [Doc. 1], filed by Plaintiff

on May 12, 2020. The Court has a duty to determine sua sponte whether subject-matter jurisdiction

exists. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006); Tuck v. United Servs. Auto. Ass’n,

859 F.2d 842, 844 (10th Cir. 1988). The Court, having considered the Complaint, the applicable

law, and being otherwise fully advised in the premises, concludes that the Complaint fails to allege

the necessary facts of citizenship in order to sustain diversity jurisdiction. Therefore, the Court

will order Plaintiff to file an amended complaint no later than June 15, 2020, if the necessary

jurisdictional allegations can be made in compliance with the dictates of Rule 11 of the Federal

Rules of Civil Procedure.

                                         BACKGROUND

       On May 12, 2020, Plaintiff filed its Complaint. [Doc. 1]. Plaintiff invokes diversity

jurisdiction, asserting that the parties are of diverse citizenship and that the amount in controversy

exceeds $75,000. Id. at 1. As to diversity of citizenship, Plaintiff alleges that it “is a New Mexico

limited liability company with its principal place of business at . . . Midland, Texas,” and that
        Case 2:20-cv-00451-SMV-CG Document 3 Filed 05/14/20 Page 2 of 3




“Defendant Ram is an Oklahoma limited liability company with its princip[al] place of business

at . . . Tulsa, Oklahoma.” Id. Plaintiff makes no allegation about the citizenship of any of its

members or the citizenship of Defendant’s members. See [Doc. 1].

                                      LEGAL STANDARDS

       A plaintiff is required to assert the basis of subject-matter jurisdiction in its complaint. Fed.

R. Civ. P. 8. Additionally, the district court must be satisfied that, indeed, it has subject-matter

jurisdiction. State Farm Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270–71 (10th Cir. 1998).

Subject-matter jurisdiction cannot be waived and thus may be raised by the parties or sua sponte

at any time. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908).

       District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. 28 U.S.C. § 1332(a) (2018). Jurisdiction under § 1332 requires

diversity of citizenship. The party asserting jurisdiction must plead citizenship distinctly and

affirmatively; allegations of residence are not enough. Siloam Springs Hotel, L.L.C. v. Century

Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015). Domicile, the equivalent of state citizenship,

requires more than mere residence; domicile exists only when residence is coupled with an

intention to remain in the state indefinitely. Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th

Cir. 2014).

       Determining the citizenship of a limited liability company is different from determining

the citizenship of a corporation under § 1332. A corporation is deemed to be a citizen of the State

in which it is incorporated and in which it maintains its principal place of business. See § 1332(c).

                                                  2
       Case 2:20-cv-00451-SMV-CG Document 3 Filed 05/14/20 Page 3 of 3




Limited liability companies, however, are treated as partnerships for citizenship purposes and are

therefore citizens of each and every State in which any member is a citizen. Siloam Springs Hotel,

781 F.3d at 1234.

                                         DISCUSSION

       Here, the facts set forth in the Complaint do not sufficiently establish the citizenship of

either party because they fail to allege the citizenship of each and every one of the members of

each LLC.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff amend

its Complaint to properly allege diversity of citizenship, if such allegations can be made in

compliance with the dictates of Rule 11 of the Federal Rules of Civil Procedure, no later than

June 15, 2020.

       IT IS FURTHER ORDERED that if such an amended complaint is not filed by June 15,

2020, the Court may dismiss this action without prejudice.

       IT IS SO ORDERED.

                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge




                                                3
